McDONALD, Justice.
Pursuant to article V, section 3(b)(4), Florida Constitution, we accepted jurisdiction of Headings v. State, 568 So.2d 533 (Fla. 3d DCA 1990), in which the district court certified the question of whether the inability of a criminal defendant to pay costs is a defense to the assessment of costs against that defendant. In State v. Vamper, 579 So.2d 730 (Fla.1991), and State v. Beasley, 580 So.2d 139 (Fla.1991), we held that costs may be assessed without a determination as to the defendant’s ability to pay. We accordingly quash that part of the opinion under review which denies *338the assessment of costs and remand for reconsideration in light of Vamper and Beasley. We do not disturb any other portion of the decision under review.
It is so ordered.
SHAW, C.J., and OVERTON, BARRETT, GRIMES, KOGAN and HARDING, JJ., concur.